

EXHIBIT 10.8


SIXTH AGREEMENT OF AMENDMENT
TO
REVOLVING LOAN AND SECURITY AGREEMENT
AND OTHER DOCUMENTS






This  Sixth Agreement of Amendment to Revolving Loan and Security Agreement
("Sixth Amendment") is effective May 12, 2010 by and among SOVEREIGN BANK, a
federal savings bank, having an address of 101 Wood Avenue South, Iselin NJ
08830  ("Lender"), MEDIA SCIENCES INTERNATIONAL, INC., a Delaware corporation,
MEDIA SCIENCES, INC.,  a New Jersey corporation, and CADAPULT GRAPHIC SYSTEMS,
INC., a New Jersey corporation, having their chief executive office at  8
Allerman Road, Oakland  NJ  07436 (either separately, jointly, or jointly and
severally, "Borrower").




RECITALS


A.           Borrower has executed and delivered a certain (i) Secured Revolving
Loan Note dated February 12, 2008, in the original maximum principal sum of
Eight Million Dollars ($8,000,000.00),  as amended, and a certain (ii) Term Loan
Note in the original maximum principal sum of One Million Five Hundred Thousand
Dollars ($1,500,000.00) payable to the order of Lender (collectively, "Note").


B.           In connection with the execution and delivery of the Note and to
secure payment and performance of the Note and other obligations of Borrower to
Lender, the Lender and Borrower have executed, among other things, a Revolving
Loan and Security Agreement dated February 12, 2008, as amended ("Loan
Agreement").


C.           In addition to the foregoing documents, Media Sciences
International, Inc. and Media Sciences, Inc. (jointly and severally, "Pledgor")
have executed certain Pledge and Control Agreements dated February 12, 2008
("Pledge Agreement").  For purposes of convenience, the Borrower and Pledgor are
jointly and severally referred to as "Obligors."


D.           In addition to the foregoing documents, the Obligors and Lender
have executed or delivered other collateral agreements, certificates and
instruments perfecting or otherwise relating  to  the security interests
created.   For purposes of convenience, the Note, Loan Agreement, Pledge
Agreement and related collateral agreements, certificates and instruments are
collectively referred  to  as the "Loan Documents.”


E.           Borrower has requested a modification of the Loan Documents.


F.           Lender and Obligors wish to clarify their rights and duties to one
another as set forth in the Loan Documents.



 
 
 

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Sixth Amendment and the benefits to be received from the
performance of such promises, covenants and understandings, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:




AGREEMENTS


1.            Lender and Obligors reaffirm, consent and agree to all of the
terms and conditions of the Loan Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Loan Documents
are hereby expressly modified by this Sixth Amendment.


2.           In the case of any ambiguity or inconsistency between the Loan
Documents and this Sixth Amendment, the language and interpretation of this
Sixth Amendment is to be deemed binding and paramount.


3.           The Loan Agreement is hereby amended as follows:


A.  Section 1.3(a) is hereby amended to read as follows:


Interest accrues on the Revolving Loan at the greater of (i) seven percent (7%)
per annum or (ii) Lender's floating Prime Rate (as that term is defined in this
Agreement) plus four percent (4.0%) per annum. In no event is the interest rate
to be less than seven percent (7%) per annum.


B.  Section 7.9 is hereby amended to read as follows:


Section 7.9  Future Adverse Restrictions


The Borrower is not to change its status as a registered organization (if
applicable), Operating Documents, the nature of its business or management
structure; notwithstanding, Borrower may dissolve Cadapult Graphic Systems, Inc.
and/or MSIA, LLC provided in each case that it then is inactive, has no assets
and has no ownership or rights to any Collateral.  Borrower may create or
establish any subsidiary, or purchase (directly or indirectly) all of the issued
and outstanding stock of a foreign organized entity subject to the prior written
consent of Lender, following notice to Lender provided that Borrower is to (i)
execute and deliver to Lender a pledge and security agreement pledging to Lender
as additional security for the Debt sixty-five (65%) percent of the outstanding
stock (whenever issued) of any foreign subsidiary(ies)  of the Borrower now in
existence or formed after the date hereof, and of any such entities whose stock
has been so purchased (ii) deliver to Lender the stock certificates evidencing
such stock together with the duly executed stock powers (undated and in blank)
with respect



 
 
- 2 -

--------------------------------------------------------------------------------

 

thereto, all in form and substance satisfactory to Lender to be deemed part of
the Collateral.


C.  Section 7.16 is hereby amended to read as follows:


Section 7.16  Fixed Charge Coverage Ratio


The Borrower is not to cause or permit its Fixed Charge coverage ratio, tested
quarterly, on a rolling nine month basis for the quarter ending June 30, 2010,
and on a rolling twelve month basis for the quarter ending September 30, 2010;
and thereupon for each quarter thereafter based on a trailing 12 month basis to
be less than 1.05:1.  Fixed Charge is defined as earnings before interest,
taxes, depreciation and amortization ("EBITDA") (including an add back for
non-cash stock based compensation) less the sum of: cash taxes; cash capital
expenditures; any cash dividends, distributions or loans, and other cash
payments not captured on the current profit and loss statement, divided by
principal payments on term debt (or capital leases), and cash interest. For all
of the foregoing determinations, any equity contribution made  to the Borrower
and (for the period of October 1, 2009 through September 30, 2010 only),
indebtedness subordinated to the Debt on terms acceptable to Lender will be
applied to offset cash capital expenditures. For those of the foregoing
determinations made during fiscal periods of 2010 only which will be determined
on a rolling twelve month basis, cash received by Borrower from convertible debt
offerings and associated warrants will be applied to offset cash capital
expenditures.


4.        The Borrower’s failure to comply with Section 7.16 of the Loan
Agreement for the quarter ended March 31, 2010 constitutes an event of Default
under the Loan Agreement.  Lender hereby agrees to grant a waiver thereof
provided, however, that this waiver does not constitute (i) a modification or an
alteration of any of the terms, conditions or covenants of the Loan Agreement or
any other Loan Documents, all of which remain in full force and effect, or (ii)
a waiver, release or limitation upon Lender’s exercise of any of its rights and
remedies thereunder, all of which are hereby expressly reserved, or (iii) a
waiver of compliance with Section 7.16 for any other period or purpose.  This
waiver does not relieve or release the Obligors in any way from any of their
other respective duties, obligations, covenants or agreements under the Loan
Agreement or any other  Loan Documents or from the consequences of any event(s)
of Default thereunder, except as expressly described above.  This waiver does
not obligate Lender, or be construed to require Lender, to waive any other
event(s) of Default or defaults, whether now existing or which may occur after
the date of this Sixth Amendment.


5.        In consideration of this Sixth Amendment, Borrower is to pay to Lender
a fee of Twelve Thousand Dollars ($12,000.00) upon execution of this Sixth
Amendment.


6.         Except as set forth in paragraph 4 above, Obligors represent and
warrant that there are no defaults or events of Default pursuant to or defined
in any of the Loan Documents, and that all warranties and covenants which have
been made or performed by Obligors in connection with the Loan Documents were
true and complete when made or performed.



 
 
- 3 -

--------------------------------------------------------------------------------

 

7.           The Loan Documents are hereby amended to provide that a default,
breach or failure on the part of Obligors to perform any covenant or condition
hereunder or an event of Default otherwise defined in either this Sixth
Amendment or any document executed in connection with this Sixth Amendment is to
be deemed an event of Default for purposes of the Loan Documents.


8.           All representations, warranties and covenants made by Obligors to
Lender in the Loan Documents are hereby repeated as though first made expressly
in this Sixth Amendment.


9.            Except as otherwise provided herein, the Loan Documents  continue
in full force and effect, in accordance with their respective terms.  The
parties hereto hereby expressly confirm and reaffirm all of their respective
liabilities, obligations, duties and responsibilities under and pursuant to said
Loan Documents and consent to the terms of this Sixth Amendment. Capitalized
terms used in this Sixth Amendment which are not otherwise defined herein have
the meaning ascribed thereto in the Loan Documents.


10.           The parties agree to sign, deliver and file any additional
documents and take any other actions that may reasonably be required by Lender
including, but not limited to, affidavits, resolutions, or certificates for a
full and complete consummation of the matters covered by this Sixth Amendment.


11.           This Sixth Amendment is binding upon, inures to the benefit of,
and is enforceable by the heirs, personal representatives, successors and
assigns of the parties.  This Sixth Amendment is not assignable by Obligors
without the prior written consent of Lender.


12.           To the extent that any provision of this Sixth Amendment is
determined by any court or legislature  to be invalid or unenforceable in whole
or part either in a particular case or in all cases, such provision or part
thereof is to be deemed surplusage.  If that occurs, it does not have the effect
of rendering any other provision of this Sixth Amendment invalid or
unenforceable.  This Sixth Amendment is to be construed and enforced as if such
invalid or unenforceable provision or part thereof were omitted.


13.            This Sixth Amendment may only be changed or amended by a written
agreement signed by all of the parties.  By the execution of this Sixth
Amendment, Lender is not to be deemed to consent to any future renewal or
extension of the loan. This Sixth Amendment may only be changed or amended by a
written agreement signed by all of the parties. This Sixth Amendment is deemed
to be part of and integrated into the Loan Documents.


14.            This Sixth Amendment is governed by and is to be construed and
enforced in accordance with the laws of New Jersey as though made and to be
fully performed in New Jersey (without regard to the conflicts of law rules of
New Jersey).


15.           The parties to this Sixth Amendment acknowledge that each has had
the opportunity to consult independent counsel of their own choice, and that
each has relied upon such counsel's advice concerning this Sixth Amendment, the
enforceability and interpretation of the terms contained in this Sixth Amendment
and the consummation of the transactions and matters covered by this Sixth
Amendment.



 
 
- 4 -

--------------------------------------------------------------------------------

 

16.           Obligors are to reimburse Lender for its costs, expenses, and
reasonable attorneys' fees incurred in connection with this Sixth Amendment,
upon execution of this Sixth Amendment.


THE OBLIGORS, FOR THEMSELVES, THEIR SUBSIDIARIES (IF ANY) AND LENDER HEREBY
WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS SIXTH
AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS SIXTH AMENDMENT.


IN WITNESS WHEREOF, the parties have signed this Sixth Amendment.




Attest/Witness:                                                                MEDIA
SCIENCES
                                                                                            
INTERNATIONAL, INC


Jennifer Mejia                                                                  
By:           /s/ Michael W. Levin                                           
Print Name:   Jennifer Mejia                                            Print
Name:  MICHAEL W. LEVIN
Title:                                                                                  
Title:                  CEO


Attest/Witness:                                                                MEDIA
SCIENCES, INC


Jennifer
Mejia                                                                   
By:           /s/ Michael W. Levin                                           
Print Name:   Jennifer Mejia                                             Print
Name:  MICHAEL W. LEVIN
Title:                                                                                   
Title:                  CEO


Attest/Witness:                                                                CADAPULT
GRAPHIC SYSTEMS, INC.


Jennifer
Mejia                                                                   
By:           /s/ Michael W. Levin                                           
Print Name:   Jennifer Mejia                                             Print
Name:  MICHAEL W. LEVIN
Title:                                                                                    Title:                  CEO
 
                                        
 
                                                                                             
SOVEREIGN BANK
 
 
                                                                                              
By:         /s/ Alan Lapidus
                                                                                              
Print Name:  ALAN LAPIDUS
                                                                                               Title:             Senior
Vice President
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 

STATE OF NEW JERSEY             )
                                                           ) ss.
COUNTY OF Bergen______ ___)








I certify that on May 12, 2010, MICHAEL W. LEVIN personally appeared  before  me
and that this person acknowledged under oath, to my satisfaction, that this
person is the Chief Executive Officer of Media Sciences, Inc., Media Sciences
International, Inc. and Cadapult Graphic Systems, Inc., the corporations named
in the attached document; this person executed and delivered the attached
document on behalf of and as the voluntary act and deed of the corporations, and
this person was authorized by the corporations to execute and deliver the
attached document on behalf of the corporations.




/s/ Denise S.
Hawkins                                                                





 
 
- 6 -

--------------------------------------------------------------------------------

 
